IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


BEVERLY CUNNINGHAM,               : No. 125 WAL 2015
INDIVIDUALLY, AND AS TRUST        :
BENEFICIARY,                      :
                                  : Petition for Allowance of Appeal from the
                 Respondent       : Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
ALVIN D. CUNNINGHAM,              :
INDIVIDUALLY, ALVIN D. CUNNINGHAM :
AS TRUSTEE, AND ALVIN D.          :
CUNNINGHAM TRUST,                 :
                                  :
                 Petitioner       :


                                     ORDER


PER CURIAM

     AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.